UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7795


DAVID MYRON SUIRE,

                      Plaintiff – Appellant,

          v.

STATE COMMISSIONER; WICOMICO COUNTY DETENTION CENTER,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-03106-JKB)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Myron Suire, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Myron Suire appeals the district court’s order

dismissing      his   42     U.S.C.   § 1983    (2006)      complaint    without

prejudice.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Suire v. State Comm’r, No. 1:13-cv-03106-JKB

(D. Md. Oct. 24, 2013).           We also deny Suire’s motion to assign

counsel.     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in   the    materials

before   this    court     and   argument   would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2